DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Response to Arguments
2.	Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that Bojja in view of Shirzadi et al.  fail to disclose communicating the formulated response message over the network to the client machine for display by the search application (Amendment, pages 8 – 13).
The examiner disagrees, since Bojja discloses “Users may communicate with one another through a combination of text and emoji, with emoji suggestions being offered as users enter or type messages” (paragraph 7)… “share emoji with other players, for insertion into messages… Users of chat rooms or other communication systems can be provided with emoji creation tools and allowed to share their emoji with others” (sharing emojis in chat rooms implies communicating the formulated response message; paragraph 76, line 4; paragraph 78, lines 1, 2)… “Emojification can also be performed using the information extraction module 310, which operates as a search and extract tool and uses rank based information extraction and retrieval techniques.” (paragraph 54, lines 1, 2).

Applicant argues that Bojja in view of Venkatakrishnan et al. fail to disclose communicating the formulated response message over the network to the client machine for display by the recommendation application (Amendment, pages 8 – 13).
The examiner disagrees, since Bojja discloses “Users may communicate with one another through a combination of text and emoji, with emoji suggestions being offered as users enter or type messages” (paragraph 7)… “share emoji with other players, for insertion into messages… Users of chat rooms or other communication systems can be provided with emoji creation tools and allowed to share their emoji with others” (sharing emojis in chat rooms implies communicating the formulated response message; paragraph 76, line 4; paragraph 78, lines 1, 2)… “An emojified message or emoji suggestions can be output based on the classifier results.” (paragraph 39, last line).

Applicant argues that Bojja in view of Venkatakrishnan et al. fail to disclose obtaining, by the network-based provider, at least one vector representation of the at least one emoji; based on the at least one emoji vector representation ascertaining a meaning of the at least one emoji of the message received (Amendment, pages 8 – 13).
The examiner disagrees, since Bojja discloses that “each emoji detection method outputs a set or vector of probabilities associated with the possible emoji… the content can be analyzed to identify and provide emoji suggestions. Users may communicate with one another through a combination of text and emoji, with emoji suggestions being offered as users enter or type messages…a deep learning-based algorithm (e.g., WORD2VEC or other suitable algorithm) can be used to determine or identify relationships between words, phrases, and emoji. The deep learning-based algorithm can map words into a vector space, in which each word is represented by a vector.” (paragraphs 6, 7, 46).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 – 19, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9, 11 – 13, 15 – 18, 20 - 23 of U.S. Patent No.10,650,095. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1 – 9, 11 – 13, 15 – 18, 20 – 23 of the Patent.
Here is a comparison between claim 1 of the instant application and claim 1 of the patent. 
Instant Application 16/799,681
Patent 10,650,095
Comparison
1. A computer-implemented method comprising:
1.  A computing device, comprising: a processor;  and a memory coupled to 
the processor and storing instructions that, when executed by the processor, 
performs a method, comprising:
Similar
receiving, with a network-based provider and over a network, a message containing text, the message input by a user using a messaging application on a client machine;
receiving, with a network-based provider and 
over a network, a message containing text, the message input by a user using a messaging application on a client machine;
Same
ascertaining, by the network-based provider, one or more emojis that correspond to the text;
computing, by the network-based provider, a vector representation of the text of the message;  ascertaining, by the network-based provider, one or more emojis that correspond to the computed 
vector representation of the text;
Similar
formulating, by the network-based provider, a reply message that includes at least one of the one or more emojis; and
formulating, by the network-based provider, 
a reply message that includes at least one of the one or more emojis;  and
Same
communicating the formulated reply message over the network to the client machine for output by the messaging application.
communicating the formulated reply message over the network to the client machine for output by the messaging application.
Same


Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1 – 5, are rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (US PAP 2017/0185581) in view of Shirzadi et al. (US PAP 2014/0088954).
As per claim 1, Bojja et al. teach a computer-implemented method comprising:
receiving, with a network-based provider and over a network, a message including text, the message input by a user using a search application on a client machine (“emoji having the highest confidence scores can be suggested to the user for possible insertion into a text message.”; paragraphs 6);
ascertaining, by the network-based provider, one or more emojis that correspond to the text (“the content can be analyzed to identify and provide emoji suggestions.  Users may communicate with one another through a combination of text and emoji, with emoji suggestions being offered as users enter or type messages.”; paragraphs 6, 7);
formulating, by the network-based provider, a response message that includes at least one of the one or more emojis; and communicating, by the network-based provider, the formulated response message over the network to the client machine for display by the search application (“crowdsourcing can be used to create new emoji that can be shared with other users.  share emoji with other players, for insertion into messages… Users of chat rooms or other communication systems can be provided with emoji creation tools and allowed to share their emoji with others … Emojification can also be performed using the information extraction module 310, which operates as a search and extract tool and uses rank based information extraction and retrieval techniques.” (paragraph 54, lines 1, 2;  paragraphs 75 – 79).
However, Bojja et al. do not specifically teach ascertaining one or more emojis that correspond to the text of the message received; formulating a response message that includes at least one of the one or more emojis ascertained as corresponding to the text of the message received.
Shirzadi et al. disclose a user's response to a given received message can be enriched by the inclusion of one or more emoticons that correspond to the content of the received message.  As one very simple example in these regards, when the received message conveys sad news, the draft response could precede any text entries with a suggested context-relevant emoticon that conveys sadness (paragraph 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to ascertain one or more emojis that correspond to the text of the message received as taught by Shirzadi et al. in Bojja et al., because that would help ensure both an accurate as well as a complete response (paragraph 30).

As per claim 2, Bojja et al. in view of Shirzadi et al. further disclose the message including the text is associated with an interactive shopping experience (“virtual goods or virtual currency for use in a Game”; Bojja et al. paragraphs 33, 37, and 77).

As per claim 3, Bojja et al. in view of Shirzadi et al. further disclose the message including the text is associated with an experience other than an interactive shopping experience (“virtual goods or virtual currency for use in a Game”; Bojja et al. paragraphs 33, 37, and 77).

As per claim 4, Bojja et al. in view of Shirzadi et al. further disclose the network-based provider provides online shopping experiences (“virtual goods or virtual currency for use in a Game”; Bojja et al. paragraphs 33, 37, and 77).

As per claim 5, Bojja et al. in view of Shirzadi et al. further disclose said ascertaining further comprises measuring a semantic similarity of the one or more emojis to the text of the message received (“the natural language processing module includes a parser, a morphological analyzer, and/or a semantic analyzer to extend a mapping between words and emoji provided by the dictionary-based module.”; Bojja et al. paragraph 17).

7.	Claims 7, 9 – 13, 15 – 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (US PAP 2017/0185581) in view of Venkatakrishnan et al. (US PAP 2017/0118189).
As per claim 7, Bojja et al. teach a computer-implemented method, comprising:
receiving, by a network-based provider and over a network, a message including at least one emoji, the message provided by input by a user using a messaging application on a client machine (“emoji having the highest confidence scores can be suggested to the user for possible insertion into a text message.”; paragraphs 6);
obtaining, by the network-based provider, at least one vector representation of the at least one emoji; based on the at least one emoji vector representation ascertaining a meaning of the at least one emoji of the message received (“each emoji detection method outputs a set or vector of probabilities associated with the possible emoji… the content can be analyzed to identify and provide emoji suggestions. Users may communicate with one another through a combination of text and emoji, with emoji suggestions being offered as users enter or type messages…a deep learning-based algorithm (e.g., WORD2VEC or other suitable algorithm) can be used to determine or identify relationships between words, phrases, and emoji. The deep learning-based algorithm can map words into a vector space, in which each word is represented by a vector.” (paragraphs 6, 7, 46);
selecting, by the network-based provider, one or more words or phrases based on the ascertained meaning of the at least one emoji; formulating, by the network-based provider, a response message that includes the one or more words or phrases; and
communicating, by the network-based provider, the formulated response message over the network to the client machine for display by the messaging application (“crowdsourcing can be used to create new emoji that can be shared with other users.  For example, in a gaming environment, the game operator has control over the game economy and has access to a huge player base, which allows the game operator to utilize crowdsourcing for emoji creation.  Players can be given access to a tool to design, create, and share emoji with other players, for insertion into messages.”; paragraphs 75 – 79).
	However, Bojja et al. do not specifically teach selecting one or more words or phrases based on the ascertained meaning of the at least one emoji of the message received; formulating a response message that includes the one or more words or phrases ascertained as corresponding to the message received.
	Venkatakrishnan et al. disclose that the system may then check for a particular ordering of content in the message for the command to be valid and executed. For example, the money emoji 513B followed by a value and a user identifier is one such ordering of content. In some examples, the system may also look for another emoji 532B that may indicate which payment instrument is to be used. For example, emoji 532B may indicate that a particular Visa® credit card be used as the payment instrument instead of a default payment instrument (fig.5B, element 510B; paragraph 75).  The system may send a reply message 520B once completing the command. Here the reply may confirm who the funds were transferred to and the payment account used. In some examples, the system may use a part of message 510B to create message 520B (fig.5B, element 520B; paragraph 77).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a reply message that includes the one or more words or phrases ascertained as corresponding to the message as taught by Venkatakrishnan et al. in Bojja et al., that would help send the author of the message a confirmation message 520C of the request (paragraph 79, line 1).
	
As per claim 9, Bojja et al. in view of Venkatakrishnan et al. further disclose the message including the at least one emoji is associated with an interactive shopping experience (“virtual goods or virtual currency for use in a Game”; Bojja et al. paragraphs 33, 37, and 77).

	As per claim 10, Bojja et al. in view of Venkatakrishnan et al. further disclose the message including the at least one emoji is associated with an experience other than an interactive shopping experience (“virtual goods or virtual currency for use in a Game”; Bojja et al. paragraphs 33, 37, and 77).

	As per claim 16, Bojja et al. teach a non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by a processing unit, perform operations comprising:
receiving, by a network-based provider and over a network, a message including at least one emoji, the message provided by a user using a recommendation application on a client machine (“emoji having the highest confidence scores can be suggested to the user for possible insertion into a text message…An emojified message or emoji suggestions can be output based on the classifier results.”; paragraphs 6, 39, last line);
ascertaining a meaning of the at least one emoji of the message received (“the content can be analyzed to identify and provide emoji suggestions. Users may communicate with one another through a combination of text and emoji, with emoji suggestions being offered as users enter or type messages” ; paragraphs 6, 7);
selecting, by the network-based provider, one or more words or phrases based on the ascertained meaning of the at least one emoji; formulating, by the network-based provider, a response message that includes the one or more words or phrases; and
communicating, by the network-based provider, the formulated response message over the network to the client machine for display by the recommendation application (“crowdsourcing can be used to create new emoji that can be shared with other users.  For example, in a gaming environment, the game operator has control over the game economy and has access to a huge player base, which allows the game operator to utilize crowdsourcing for emoji creation.  An emojified message or emoji suggestions can be output based on the classifier results..”; paragraphs 75 – 79).
	However, Bojja et al. do not specifically teach selecting one or more words or phrases based on the ascertained meaning of the at least one emoji of the message received; formulating a response message that includes the one or more words or phrases ascertained as corresponding to the message received.
	Venkatakrishnan et al. disclose that the system may then check for a particular ordering of content in the message for the command to be valid and executed. For example, the money emoji 513B followed by a value and a user identifier is one such ordering of content. In some examples, the system may also look for another emoji 532B that may indicate which payment instrument is to be used. For example, emoji 532B may indicate that a particular Visa® credit card be used as the payment instrument instead of a default payment instrument (fig.5B, element 510B; paragraph 75).  The system may send a reply message 520B once completing the command. Here the reply may confirm who the funds were transferred to and the payment account used. In some examples, the system may use a part of message 510B to create message 520B (fig.5B, element 520B; paragraph 77).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a reply message that includes the one or more words or phrases ascertained as corresponding to the message as taught by Venkatakrishnan et al. in Bojja et al., that would help send the author of the message a confirmation message 520C of the request (paragraph 79, line 1).


	As per claims 11, 17, Bojja et al. in view of Venkatakrishnan et al. further disclose the message including text along with the at least one emoji (“Content can include text (e.g., words, phrases, abbreviations, characters, and/or symbols), emoji,”; Bojja et al. paragraphs 5, 6 Venkatakrishnan et al. paragraphs 75 – 77; fig.2B).

	As per claims 12, 18, Bojja et al. in view of Venkatakrishnan et al. further disclose the message including text along with the at least one emoji corresponds to a search (Bojja et al. paragraphs 5, 6).

	As per claims 13, 19, Bojja et al. in view of Venkatakrishnan et al. further disclose the formulated response message includes at least one additional emoji that is relevant to the search (“select one of the emoji suggestions, and the emoji of the suggestion can be inserted into the content at the appropriate location (e.g., at or near a current input cursor position) or can replace a portion of the content.”; Bojja et al. paragraphs 5, 6, 75 - 79).

	As per claim 15, Bojja et al. in view of Venkatakrishnan et al. further disclose determining, by the network-based provider, a sentiment associated with the at least one emoji, and wherein the formulating further comprises formulating the response message that includes the one or more words or phrases based at least in part on the determined sentiment associated with the at least one emoji (“sentiment analyzers, semantic analyzers, and the like, to obtain the latent meaning and structure of a chat message.  Such information can then be used to match sentences with emoji that are tagged with the respective data.”; Bojja et al. paragraphs 17, 55).

	As per claim 22, Bojja et al. in view of Venkatakrishnan et al. further disclose that the recommendation application is a review application (“users selected one or more emoji suggestions and/or the resultant emoji suggested by the automated system 112. Information related to selection based on rank ordering of emoji suggestions may be stored.”; paragraph 32)


8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (US PAP 2017/0185581) in view of Shirzadi et al. (US PAP 2014/0088954); and further in view of Fuxman et al. (US PAP 2018/0210874).
As per claim 6, Bojja et al. do not specifically teach the formulated response message is communicated via a bot.
Fuxman et al. disclose that each suggested response being a conversational reply to the first message…In some implementations, messaging server 101 may 
include messaging application 103a that provides client functionality to enable a user (e.g., any of users 125) to exchange messages with other users and/or 
with a bot (Abstract, paragraph 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a bot as taught by Fuxman et al. in Bojja et al., because that would help improve the response time for making emoji suggestions (paragraph 87).

9.	Claims 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bojja et al. (US PAP 2017/0185581) in view of Venkatakrishnan et al. (US PAP 2017/0118189); and further in view of Fuxman et al. (US PAP 2018/0210874).
As per claim 8, Bojja et al. do not specifically teach the formulated response message asks for additional information associated with the message.
Fuxman et al. disclose that One or more of the responses 806, 808, and 810 can be selected to send the selected response(s) to the first user over a communication network (e.g., a confirmation prompt can be displayed to request that the second user confirm that a selected suggested response is to be sent)… displays a received image 902 and suggested responses 904 determined using the conditioned language model based on the image 902 and presented in the user interface 900 for selection by the second user in reply to the image 902 (paragraphs 128, 129).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to ask for additional information as taught by Fuxman et al. in Bojja et al., because that would help improve the response time for making emoji suggestions (paragraph 87).

As per claim 14, Bojja et al. do not specifically teach the formulated response message is communicated via a bot.
Fuxman et al. disclose that each suggested response being a conversational reply to the first message…In some implementations, messaging server 101 may 
include messaging application 103a that provides client functionality to enable a user (e.g., any of users 125) to exchange messages with other users and/or with a bot (Abstract, paragraph 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a bot as taught by Fuxman et al. in Bojja et al., because that would help improve the response time for making emoji suggestions (paragraph 87).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658